Citation Nr: 0209232	
Decision Date: 08/06/02    Archive Date: 08/12/02

DOCKET NO.  96-42 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a left hand condition, 
currently shown as carpal tunnel syndrome.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel

INTRODUCTION

The veteran served on active duty from August 1953 to July 
1956.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, that inter alia denied a claim for 
service connection for a left hand condition shown as carpal 
tunnel syndrome.  The veteran appealed to the Board and, in 
April 1998, the Board issued a decision determining that the 
claim for service connection for a left-hand condition, 
currently shown as carpal tunnel syndrome, was not well 
grounded.  The same decision determined that new and material 
evidence to reopen claims for service connection for 
bilateral hearing loss and for a right knee condition had not 
been submitted.  

The veteran appealed the April 1998 Board decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In a July 1999 memorandum decision, the Court affirmed the 
Board's decision that new and material evidence had not been 
submitted to reopen the claims of service connection for 
bilateral hearing loss and for a right knee condition, but 
vacated the Board's decision as to the left hand condition 
and remanded it for readjudication.  

In May 2000, the Board remanded the issue of service 
connection for a left-hand condition, currently shown as 
carpal tunnel syndrome, to the RO for further development and 
to reevaluate the issue.  The claim was denied and the case 
returned to the Board for appellate determination.  


FINDINGS OF FACT

1.  The VA's duty to assist the veteran in developing all 
evidence pertinent to the claim has been met.  

2.  With the exception of the veteran's May 1956 
preseparation physical examination report, his service 
medical records are not available and any service medical 
records that may have been located a the National Personnel 
Records Center may have been destroyed in a July 1973 fire at 
that facility.  

3.  Left hand condition, currently diagnosed as carpal tunnel 
syndrome, was first shown many years after the veteran was 
separated from active duty service and there is no medical 
opinion of an etiological relationship between any currently 
claimed left carpal tunnel syndrome and the veteran's active 
duty service.  


CONCLUSION OF LAW

Left hand condition, currently claimed as carpal tunnel 
syndrome, was not incurred in or aggravated by active duty 
service.  38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 5103A, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, (2001); 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  This 
liberalizing law is applicable to this appeal.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  To implement the 
provisions of the law, the VA promulgated regulations 
published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  
The Act and implementing regulations essentially provide that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions. 

In this case, the RO has had an opportunity to consider the 
claim on appeal in light of the above-noted change in the 
law.  The veteran and his representative have been advised of 
the laws and regulations governing the claim, and they have 
been given notice of the information, medical evidence, 
and/or lay evidence necessary to substantiate the claim.  The 
RO has made reasonable efforts to obtain relevant records 
adequately identified by the veteran and, if any claimed 
records were not available or found not to have ever actually 
existed, such fact was duly noted in the veteran's claims 
file.  The Board notes that the RO, in a January 2001 letter, 
specifically informed the veteran and his representative of 
the Veterans Claims Assistance Act of 2000 and they were 
given an opportunity to submit additional evidence and 
information in support of the claim.  

Factual Background

The only available service medical record for the veteran is 
his pre-separation examination report, dated in May 1956, 
which was essentially normal.  There is no indication in the 
report of any left-hand problems or history thereof.  The 
National Personnel Record Center indicated in August 1975 
that the veteran's service medical records may have been 
destroyed in a fire in July 1973.  

The veteran's private outpatient treatment records for April 
through August 1995 include a May 1995 EMG (electromyograph) 
and nerve conduction studies that confirmed left carpal 
tunnel syndrome.  He had been complaining of parenthesis and 
numbness in the left wrist, which he related he had 
experienced for a number of years.  In July 1995, he 
underwent left carpal tunnel release.  The operation report 
notes, by history, that he had had a ganglion cyst removed in 
1954 and in 1993.  Follow-up examination in August 1995 found 
that the left hand had intact sensation and full mobility in 
the wrist.  

The veteran's VA outpatient treatment records for October 
1995 to January 1997 show that he was seen for left hand 
paresthesia in April 1996, with a diagnosis of suspected 
carpal tunnel syndrome, and, in May 1996, for left wrist 
pain.  

During the veteran's February 1997 personal hearing held at 
the RO, he testified that he was experiencing pain in his 
left wrist.  He stated that he had first injured his left 
hand in 1954, while serving on active duty in Germany; a 
growth subsequently appeared on his left hand; and the growth 
was surgically removed in 1954 in Frankfort Hospital.  He 
further testified that the problem had reoccurred in January 
1957, for which he received treatment every six months for 
three years from his private physician, Dr. Morris.  

VA notified the veteran in October 2000 that his medical 
records from Dr. Morris were need to complete his application 
for entitlement to service connection for a left hand 
condition.  In response, the veteran reported that he had 
exhausted all efforts to obtain his medical records form Dr. 
Morris; Dr. Morris was deceased; and no one knows what had 
happened to the medical records that were in his possession.  

Analysis

A veteran seeking disability benefits must establish: (1) 
status as a veteran; (2) the existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) the degree of the disability; and (5) the effective date 
of the disability.  See Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000).  

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  Service connection may be demonstrated either by 
showing direct service incurrence or aggravation or by using 
applicable presumptions, if available.  See Combee v. Brown, 
34 F.3d 1039, 1043 (Fed. Cir. 1994) (specifically addressing 
claims based on ionizing radiation exposure).  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  See Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  See 38 C.F.R. § 3.303(b); see also Savage v. 
Gober, 10 Vet. App. 488, 494-95 (1997).  Such evidence must 
be medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  See Savage, 10 
Vet. App. at 495.  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  See 38 C.F.R. § 3.303(b).  

If the disorder is not chronic, it may still be service 
connected if it is observed in service or an applicable 
presumptive period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present disorder to that symptomatology.  Id.  Again, whether 
medical evidence or lay evidence is sufficient to relate the 
current disorder to the in-service symptomatology depends on 
the nature of the disorder in question.  Id.

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establish that the disorder was incurred in-service.  
See 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Unfortunately, and through no fault of the veteran, it 
appears that his service medical records, with the exception 
of his May 1956 preseparation physical examination report, 
may have been lost in a July 1973 fire that occurred at the 
National Personnel Records Center.  The Board notes that, in 
cases where service medical records are unavailable through 
no fault of the veteran, VA is under a heightened obligation 
to assist in the development of the evidence.  See Moore v. 
Derwinski, 1 Vet. App. 401, 406 (1991).  

The veteran testified at his personal hearing that he had a 
ganglion cyst surgically removed from his left hand while he 
was in service in 1954.  However, the only available service 
medical record, dated in May 1956, fails to indicate any left 
hand/wrist problems or history thereof.  He further testified 
that he was treated by a private physician, Dr. Morris, for 
left-hand swelling, beginning in 1957.  Unfortunately, 
neither the veteran's service medical records or Dr. Morris's 
treatment records are available.  Hence, the fact remains 
that the earliest medical evidence of record of left carpal 
tunnel syndrome is contained in private medical records that 
are dated almost forty years after the veteran's separation 
from active duty service.  

Even assuming, without deciding, that a ganglion cyst was 
removed from his left wrist in service and again in 1993, 
there is no competent medical evidence of a nexus or link 
between the later appearing left carpal tunnel syndrome and 
prior cyst removals or his active duty service.  Neither the 
private medical records nor the VA medical records relate any 
inservice left wrist disability to the currently diagnosed 
carpal tunnel syndrome.

While the veteran may well believe that his left carpal 
tunnel syndrome is due to his active military service, the 
Board would like to emphasize that it is the province of a 
trained health care professional to enter conclusions that 
require medical opinion, such as the diagnosis of a 
disability or an opinion as to the etiology of that 
disability.  In this case, the veteran has not submitted any 
competent medical evidence of a nexus between his claimed 
left-hand condition and his service.  The veteran's 
evidentiary assertions regarding the relationship between any 
current left hand findings and his service are found to be 
inherently incredible when viewed in the context of the total 
record.  While the veteran may be competent to offer evidence 
regarding symptoms, see Savage v. Gober, 10 Vet. App. 489 
(1997), he is not competent to diagnose the presence of a 
current disability or to relate the presence of any current 
disability to any particular event or period of time; hence, 
his contentions in this regard have no probative value.  An 
appropriate medical expert must identify such a relationship, 
which involves a medical diagnosis (and nexus to service).  
Lay testimony cannot provide such medical evidence because 
lay individuals are not competent to offer medical opinions.  
See Stadin v. Brown, 8 Vet. App. 280, 284 (1995); Jones v. 
Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 
Vet. App. 292, 294-95 (1991).  A claim must be supported by 
evidence and sound medical principles, not just assertions.  
See Tirpak v. Derwinski, 2 Vet. App 609, 611 (1992).  

The Board notes that the RO, in a January 2001 letter, 
specifically informed the veteran and his representative of 
the Veterans Claims Assistance Act of 2000, the additional 
evidence needed to complete the claim, and they were given an 
opportunity to submit additional evidence and information in 
support of the claim.  No further evidence has been submitted 
by the veteran or his representative.  

Under the circumstances, the veteran's currently claimed left 
carpal tunnel syndrome was not incurred in active duty 
service.  In reaching this conclusion, the Board has 
considered the applicability of the benefit of the doubt 
doctrine.  However, as the preponderance of the evidence is 
against the veteran's claim, that doctrine is not applicable 
in the instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).  


ORDER

Service connection for a left-hand condition, currently shown 
as carpal tunnel syndrome, is denied.  



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

